ATTORNEY GRIEVANCE COMMISSION                               IN THE
OF MARYLAND                                                 COURT OF APPEALS
200 Harry S. Truman Pkwy, Suite 300                         OF MARYLAND
Annapolis, MD 21401

               Petitioner,
                                                            Misc. Docket AG
V.
                                                            No. 39
Jing Tan, Esquire
                                                            September Term, 2016


Respondent.
                                            ORDER

       This matter having come before the Court upon the filing of a Joint Consent Motion for

Suspension, it is this 22nd day of          September        ,2016,

       ORDERED, by the Court of Appeals of Maryland, in accordance with Maryland Rule 19-

737, that Respondent Jing Tan, Esquire, is hereby suspended from the practice of law in

Maryland for sixty (60) days based on her misconduct involving the former Maryland Lawyers'

Rules of Professional Conduct (MLRPC) 1.1, 1.4, 1.5, 1.6(a), 1.15(a), 7.1(a) and 8.4(a) and (d).


                                                     /s/ Clayton Greene Jr.
                                                     Senior Judge